


        
SEPARATION AGREEMENT




In accordance with the mutual promises and consideration set forth below, the
sufficiency of which is hereby acknowledged, this Agreement is made and entered
into by and between Jeffrey N. Wagner and Louisiana-Pacific Corporation.


1.
Definitions.



As used herein:


"Mr. Wagner” shall mean Jeffery N. Wagner, his spouse, heirs, agents, assigns or
other persons or entities acting on his behalf or claiming through him.
Notwithstanding the foregoing, in Sections 7, 8, and 9 of this agreement, “Mr.
Wagner” shall mean Jeffery N. Wagner individually.


"LP" shall mean Louisiana-Pacific Corporation, its officers, directors,
employees, agents, parent corporations, divisions, affiliates, subsidiaries,
attorneys, insurers, successors and assigns.


“Oriented Strand Board Business” shall mean any business, division, or start-up
business that manufactures Oriented Strand Board products (OSB).


2.
Terms of separation.



Effective at the close of business on July 1, 2015 (the "Separation Date") Mr.
Wagner’s employment with LP is terminated. Mr. Wagner and LP hereby agree to
separate their employment relationship amicably upon the following terms,
conditions, covenants, and obligations. The parties agree that this Agreement is
entered into for good and valuable consideration.


3.
Payment of amounts earned and owing.



Mr. Wagner will receive all amounts earned and owing as following:


a.
Regular salary and benefits through the last day worked, to be paid as soon as
practicable on or after the Separation Date but in no event later than the date
required by Tennessee law.



b.
Earned and accrued vacation pay representing 176 unused vacation hours and
107.66 accrued vacation hours, less any additional vacation hours used prior to
the Separation Date, to be paid as soon as practicable on or after the
Separation Date but in no event later than the date required by Tennessee law.



c.
Severance Pay in the amount of $355,000.00 representing payment of any amounts
owed under the terms of the current applicable LP severance policy, to be paid
in biweekly installments beginning with the payroll period following the
separation date, pursuant to LP’s standard payroll processing cycle, until paid
in full to Mr. Wagner or until March 15, 2016, whichever comes first. Severance
Pay is subject to all required withholdings and payment may be accelerated at
LP’s sole discretion.



Mr. Wagner agrees and acknowledges that, but for this Agreement, these amounts
represent all wages and benefits due him upon termination as a result of his
employment with LP.


4.
Enhanced Benefits.







--------------------------------------------------------------------------------




In consideration for this Agreement, Mr. Wagner will receive the enhanced
benefits described in this Section 4. Mr. Wagner acknowledges that but for
entering into this Agreement he is not entitled to any of these enhanced
benefits.


a.
Additional Severance Pay. Mr. Wagner shall be entitled to receive the sum of
$177,500 as additional severance pay. The additional severance paid will be paid
as a lump sum at the same time and in accordance with the payments in Section
3a. of this agreement, and will be subject to all required withholdings.



b.
Health Insurance Make Whole Payment. Mr. Wagner shall receive $3,771
representing the eighteen (18) months cash value to pay for health insurance
under LP’s Retiree Medical Plan. A lump sum payment shall be made as soon as
practicable following the Separation Date, less required withholdings.



c.
Outplacement Services. LP agrees to continue to pay the cost of outplacement
services for Mr. Wagner rendered by Lee Hecht Harrison for up to twelve (12)
months which started on April 1, 2015 and will end on April 1, 2016.



d.
Annual Cash Incentive Award. Mr. Wagner shall be eligible to receive a prorated
award under the 2015 Annual Cash Incentive Award Plan (2015 ACIAP) approved by
the Compensation Committee at their February 5, 2015, meeting. If the
Compensation Committee approves the payment of an award to the Section 16
officers under the 2015 ACIAP at its February 4, 2016, meeting, then Mr. Wagner
will become entitled to a Prorated Award. If Awards are made, then Mr. Wagner’s
Prorated Award will equal the product of (A) and (B), where (A) equals the
quotient of the number of days Mr. Wagner is employed by the Company divided by
365, and (B) equals the sum of the Individual Component (as defined below) and
the Corporate Component (as defined below).



i.
Individual Component equals $78,100. Mr. Wagner will receive a performance
rating of 100%, therefore this number was calculated by multiplying $355,000
(salary) by 0.55 (approved ACIAP award percentage) and 0.4 (individual split
under the ACIAP.

ii.
Corporate Component equals the product of $355,000 and 0.55 and 0.6 and X, where
X is a percentage between 0 and 200% which will be determined by the
Compensation Committee, pursuant to the 2015 ACAIP, at its February 2016
meeting.



e.
Financial Planning and Tax Preparation. LP agrees to continue to pay, through
the end of 2015, the same financial planning services from The Ayco Company. LP
agrees to pay the cost of tax preparation services from The Ayco Company through
April 15, 2016, for the 2015 taxable year. These services will be at a level
consistent with prior years.



f.
Continued Equity Vesting. Mr. Wagner’s Restricted Stock equity grants of 6,040
and 5,929, from 2013 and 2014, respectively, would normally be forfeited upon
his termination of employment. As further consideration for this agreement, LP,
pursuant to the Compensation Committee authority, amends the Restricted Stock
Form of Awards for 2013 and 2014 to remove any requirement of continued
employment at the Company. The amendment is effective on the Separation Date.
Mr. Wagner, by executing this agreement, acknowledges that the removal of the
continued employment requirement will cause a taxable event to him, and he
agrees to pay the Company the statutory tax withholding amount on or about the
Severance Date, if the statutory tax withholding is not withheld by the Company.



5.    Employee Benefit Plans.




--------------------------------------------------------------------------------






Mr. Wagner has or may have accrued benefits and rights under LP's employee
benefit plans, including, without limitation, pension benefit plans,
Supplemental Executive Retirement Plan, health and welfare benefit plans,
insurance coverages, the terms of all of which are incorporated herein by this
reference. All benefits and rights arising out of such plans and programs shall
be payable or exercisable upon termination of Mr. Wagner's employment solely in
accordance with the terms of those plans, programs and related agreements in
effect on the Separation Date. The terms of plans, programs and related
agreements shall determine all rights there under.


6.    Termination of Prior Agreements.


The parties agree that except as specifically addressed herein, all prior
agreements, if any, between them relating to Mr. Wagner's employment, verbal or
written, are terminated and of no further force and effect.


7.    Cooperation.


Mr. Wagner acknowledges that he has acquired particular knowledge, information
and expertise in his capacity with LP. Mr. Wagner agrees to make himself
available, as reasonably necessary, for a period not to exceed eighteen (18)
months, in person and by telephone to cooperate and provide assistance to LP in
connection with business matters of LP that fall within expertise or relate to
prior employment with LP and with regard to any pending or future government
investigations, pending or future administrative actions and pending or future
litigation, for which he has such information, knowledge and expertise. This
date may be extended by mutual agreement. Mr. Wagner agrees that he will notify
LP as soon as reasonably practicable of any subpoena or litigation complaint
that he receives that relates to former positions within LP. Subsequently, Mr.
Wagner will be compensated for time pursuant to a rate of $ 100 per hour with a
maximum of $900 per day and the reimbursement of expenses for reasonable travel,
telephone, mail and other similar items, as required. To the extent LP has
control over such timing, LP agrees not to require Mr. Wagner's participation to
the degree it unreasonably interferes with any future employment or personal
activity.


8.    Non-Competition and Non-Solicitation.


Mr. Wagner agrees that for twelve (12) months after the Separation Date, he will
not directly or indirectly:


a.
accept employment from, be employed by, consult for, or work in any capacity
for, any Oriented Strand Board Business in North America; or



b. recruit, solicit, or induce, or attempt to recruit, solicit, or induce, any
LP employee to terminate their employment relationship with the Company.


9.    Release.


Except as otherwise provided herein, Mr. Wagner irrevocably and unconditionally
releases, acquits and forever discharges LP from any and all charges,
complaints, claims, promises, agreements, controversies, liabilities,
obligations, damages, actions, causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known, whether based on contract, statute
or common law, or unknown which he now has, owns, or holds, or claims to have,
own, or hold, or to have had, owned, or held against any of the parties so
released. Specifically included herein are any claims against LP for claims
under, under any federal law, including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act, the Family and
Medical Leave Act, the Federal Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Federal Worker Adjustment and Retraining
Notification (WARN) Act, any state law related to employment, including,




--------------------------------------------------------------------------------




but not limited to, the Tennessee Human Rights Act and the Tennessee Handicap
Act, and any claims arising under statutory or common law growing out of any
legal obligation on the part of LP towards employees or any legal restriction on
LP’s right to dictate the terms and conditions of employment for all employees
and to terminate its employees including, but not limited to, contract, tort,
public policy or wrongful discharge.


10. Confidentiality.


Mr. Wagner agrees to keep the terms, amount and fact of this Agreement and all
matters relating to his employment with LP confidential, and to not hereafter
disclose any information concerning this Agreement to anyone, including, but not
limited to any past, present, or prospective employee or applicant for
employment of LP, without the express written permission of LP. Notwithstanding
the above, it shall not be a breach of this Agreement if such disclosure is


▪
to a prospective employer, provided that such disclosure is limited solely to
matters relating to Mr. Wagner’s employment with LP and does not include any
disclosure regarding the terms or fact of this Agreement,

▪
between Mr. Wagner and his immediate family,

▪
between Mr. Wagner and his immediate supervisor or other designated agents at
LP,

▪
required by compulsion of law,

▪
made to an attorney for legal advice,

▪
made to a financial institution for the purposes of securing a loan, or

▪
made to a tax advisor for tax planning and preparation purposes.



If Mr. Wagner does disclose the terms, amount and/or fact of this Agreement to
any other individual or entity, he shall impose on any such person the
confidentiality requirements of this paragraph and shall further notify a member
of LP’s Legal Department of any such disclosure. Any breach by Mr. Wagner of
this provision will be remedied by immediate repayment by Mr. Wagner of the
consideration provided under Section 4, in addition to any other remedies,
including equitable remedies, recoverable under the law. Mr. Wagner and LP agree
that this amount is intended to serve as liquidated damages and not as a
penalty.


11. Company Information.


Mr. Wagner recognizes and acknowledges that during the course of his employment
he has had and will continue to have access to certain information not generally
known to the public, relating to the business of LP which may include without
limitation, LP’s data, programs, customer or contact lists, sources of supply,
prospects or projections, product plans, manufacturing techniques, processes,
formulas, research or experimental work, work in process, technology, trade
secrets, inventions, patents, engineering specifications, designs, drawings or
any other LP business, proprietary or confidential matter (collectively “Company
Information”). Mr. Wagner recognizes and acknowledges that this Company
Information constitutes a valuable, special and unique asset of LP, access to
and knowledge of which were essential to the performance of his duties.


Mr. Wagner acknowledges and agrees that all such Company Information, including
without limitation that which he conceived or developed, either alone or with
others, at any time during employment by LP, is and shall remain the exclusive
property of LP. By signature on this agreement, Mr. Wagner represents and
warrants that he has returned to LP all Company Information that he has in his
possession or under his control, that he has not made copies of any Company
Information, that he has not used or disclosed any Company Information to any
person other than for the benefit of LP, and that he agrees that LP may rely
upon that representation and warranty.






--------------------------------------------------------------------------------




Mr. Wagner acknowledges and agrees that, except as directed by LP, he will not
at any time use or disclose to any person, any Company Information, or permit
any person to use, examine or make copies of any information sources which
contain or are derived from Company Information, without the prior written
permission of LP. In the event of a breach of this provision by Mr. Wagner, in
addition to any other remedies available to LP, he shall pay as liquidated
damages the entire amount received under Section 4 of this agreement. It is
agreed that this amount is intended by Mr. Wagner and LP as liquidated damages
and not as a penalty.


11.    Non-disparagement.


Mr. Wagner and LP agree not to do or say anything which would portray the other
in a negative or poor light.


12.    Attorney Fees.


It is hereby agreed among the parties that should any complaint be filed or
claim be made arising out of the breach of any of the provisions of this
Agreement or for the purpose of enforcing any of its provisions, the prevailing
party or parties shall be entitled to its or their reasonable attorney fees from
all other parties as determined by the trial court. If any appeal is taken from
the decision of the trial court, the prevailing party or parties shall be
entitled also to its or their additional attorney fees on appeal as determined
by the appropriate court.


13.    Choice of Law.


This Agreement is made and entered into in the State of Tennessee and shall in
all respects be interpreted, enforced and governed under the laws of Tennessee.
The language of all parts of the Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties. Should any portion of this agreement be found void, the remainder shall
continue in full force and effect.


14.    Forum Selection Clause


Mr. Wagner and LP agree that the exclusive jurisdiction for the adjudication of
any claims or breach of this Agreement shall be in the Chancery Court for
Davidson County, Tennessee.


15.     No admission.


This Agreement shall not be construed in any manner as an admission by either
party that they violated any law, policy or procedure or acted wrongfully with
respect to the other party or any other person. Each party specifically
disclaims any liability to the other arising from Mr. Wagner's employment
relationship with LP except as specifically addressed herein.


16.     Provisions of Older Worker Benefit Protection Act.


Mr. Wagner acknowledges that this Agreement and the discussions leading to
signature upon it have fully complied with the requirements of the Older Worker
Benefit Protection Act including but not limited to:


▪
This Agreement has been written in a manner that is calculated to be understood,
and is understood, by Mr. Wagner;

▪
The release provisions apply to any rights Mr. Wagner may have under the Age
Discrimination in Employment Act;

▪
The release provisions do not apply to any rights Mr. Wagner may have under the
Age Discrimination in Employment Act that arise after he executes this
Agreement;





--------------------------------------------------------------------------------




▪
LP hereby advises Mr. Wagner to consult with an attorney prior to executing this
Agreement;

▪
LP is giving Mr. Wagner a period of twenty-one (21) days to consider this
Agreement. Mr. Wagner may accept and sign this Agreement before the expiration
of that period, but is not required to do so by LP;

▪
For a period of seven (7) days following the signing of this Agreement, Mr.
Wagner may revoke this Agreement. Mr. Wagner will provide written notice of any
such revocation to LP. This Agreement shall become "effective" on the eighth day
after Mr. Wagner signs it, if it has not been revoked during the revocation
period; and

▪
LP has provided all data and information required (including an exhibit
reflecting the titles and age of the effected group and their disposition, if
applicable) and necessary to permit Mr. Wagner to make an informed choice as to
whether or not to sign this Agreement.



17.    Execution of Agreement.


This Agreement may be executed in counterparts.


18.    Withholdings.


All payments described in this Agreement are subject to applicable federal,
state and local tax and other required withholdings.


This Separation Agreement is executed by me without reliance on any
representation by LP or any of its representatives and I further state that I
HAVE CAREFULLY READ THE FOREGOING SEPARATION AGREEMENT, HAVE BEEN ADVISED OF ITS
MEANING AND CONSEQUENCES AND KNOW THE CONTENTS THEROF AND I SIGN THE SAME AS MY
OWN FREE ACT.


Executed at __Nashville, TN___________, this 17th day of June , 2015


__/s/ Jeffrey N. Wagner_________________
Jeffrey N. Wagner


LOUISIANA-PACIFIC CORPORATION


By: ___/s/ Tim Hartnett___________________
Tim Hartnett


Title: Vice President, Human Resources




Date: _____________________________




